Title: To James Madison from Walter Jones, 8 November 1813
From: Jones, Walter
To: Madison, James


        
          Dear Sir.
          Kinsale. Novr. 8th. 1813.
        
        It affords me sincere pleasure, to understand that you have returned to washington in good health. A Condition the more to be valued, as it is no less requisite for sustaining the arduous Functions of your office, than liable, when impaired, to be farther injured by their performance.
        I should very unwillingly add any thing to the Burthen of them, but for Considerations, relative to our protection & safety, which, were they as well known to you, as they are to me, would at once excuse my obtruding them on your notice. I know that addresses to the department offices, on local Concerns, are Subject to be overlooked and forgotten, amid the pressure of weightier matters, and I therefore could not resist the strong inducements I felt, to present our Situation immediately to you, where I trusted, it would meet with all the Consideration it merited, and all the remedy that was practicable.
        It is certainly true, that in a war upon so vast an Extent of Frontier, supported by means comparatively very inadequate, it Cannot in reason be expected that every Part of the atlantic Coast, can be protected by regular Troops. A little aid to Such points, as are peculiarly exposed, is all we ought to look for.
        Thro’ the avenues of the chesapeak and its many wide and deep collatteral Branches, the states of maryland & virginia are unquestionably more assailable by the Enemy, than any others, which form the atlantic Frontier. To the South of the Capes, the Shoal Coasts and the infrequency of deep Inlets into the Country, afford a natural barrier, of which we are intirely destitute; to the north East of the Capes, either the Same obstacles are presented, or they are Compensated, where they are wanting, by a Compact, unmixed Population. Independent of these invitations to the Enemies attack, there are other obvious Causes, which render the States on the chesapeak, special objects of hostility.
        The waters of the Chesapeak admit Ships of considerable Force, from 60 to 100 miles, into the interior of the Country, divide the State into five peninsular districts, and while they thus afford great facility and Extent

to the movements of the Enemy, they in the same degree preclude mutual assistance from one district to another.
        Of these peninsular Districts, that comprising Lancaster Northumberl [an]d, Richmond westmorland and K. George, the five lower Counties of the N. Neck, is the weakest, is the most difficultly succoured from a distance, is the most peculiarly assailable by the Enemy, and the most liable to frequent assault, of any of the five, with the Exception alone of that highly favoured Section including Norfolk and this, I think, must be very apparent, when it is considered, that the whole exportable produce of this district, is destined for Baltimore, or the Towns in the D. of Columbia, and consisting, almost wholly, of the Bulky articles of wood and grain, the traffic demands a Considerable number of Vessels. When the Enemy are below Smiths Point, (the South eastern point of the mouth of Potowmac) the Trade of that River is open, while that of the Rappahanoc, york, & James, is too hazardous to be attempted. When to this temptation to plunder, we add the bold access afforded by the Potowmac, the incomparable Harbour for them at St. Georges Island, where they at once occlude the main River, and the large, lateral Rivers of Yeocomico and St. Marys, there can be no question that we are exposed to much more frequent visits of the Enemy, than the other peninsular districts. Accordingly we hear of one Expedition alone, up James River, tho it leads directly from the Enemies chief Point of rendesvous, and none up the Rappahanoc & york, excepting one, a little way up the former, and that for the obvious purpose of Capturing some valuable outward bound vessels from Baltimore, which took Shelter in it accidentally. In the Potowmac we have received two long and destructive visits, since the beginning of July. The first continued four weeks, during which they destroyed many vessels, collected a great deal of stock, and received a Considerable number of negroes.
        Ten days ago the Enemy, who had waited, out of view, for many days, to get a strong and fair wind, made a rapid push up the River to St. Georges Island, caught a great many trading vessels, either in the Potowmac, or near the mouths of the St. marys and yeocomico, and flame & Smoke have been visible for three or four days in every direction. While the Smaller vessels have been searching for or persuing vessels up & down the River, the Ship of the Line, in the fine station of St. Georges Island, has quietly and at Leisure, been burning Lime, collecting a great quantity of wood, water, & no small provision of live stock.
        The Spirit of defection among the negroes has greatly increased Since the former visit of the Enemy, and becomes more and more manifest, in every moment of our daily business. The Enemy arrived on Friday the 29th. octr. On the nights of the following sunday, monday, and Tuesday, between 50 & 60 Negroes absconded to them, from within a very few miles around my residence, three fourths of whom were males, and the

remainder females, all in the prime of Life. Their value $18,000, at least from a Small neighbourhood. Some proprietors lost all, and others nearly all they had, except the decrepid. No doubt remains on our minds that concert and disaffection among the negroes is daily increasing, and that we are wholly at the mercy of the Enemy, whether or not we are to exchange, on their future visits, clandestine Elopement, for open Insurrection.
        Under these Circumstances, what are our present means of Protection? The state of the militia of virginia is pretty generally known. They are undisciplined, indifferently armed, worse clad and still worse commanded. The description applies with more justness no where, than to the militia of this district. In the hands of the county Courts, the appointment of militia officers has long dwindled, into an affair of favour, Intrigue and relationship. No military feeling in those who canvas for Commissions, no military Judgment in those who bestow them. This added to the Routine of advancement by seniority, has entailed Incapacity and Imbecillity on the Service, to a date not to be calculated. Eighteen months ago in the County of westmoreland, the near approach of war, induced a Colo. of the old stamp to resign his commission. The Court, partaking probably of the Colo. impression nominated in his place Richard E. Parker, an active, sensible and brave young man. The Effects of the appointment on part of the potowmac militia were becoming manifest, when he was called off, on a Six months Command at norfolk, that favoured spot, and we see nothing around us, but Incompetence or apathy. Notwithstanding the warning given by the ⟨ar⟩rival of the Enemy on Friday, by the rapid Elopement of the negroes on the following Sunday, monday and Tuesday nights, from the River yeocomico, no guard was placed until wednesday, on one of its points, where a dozen of armed men, in a small row-boat, might have rendered Escape from any of its deep & numerous Branches, utterly impracticable.
        Our men are good and numerous enough for our defence, in ordinary Cases, could they be well armed, clad, and officered. Under the militia Law of the State, the last requisite is impossible, and in respect to Equipment our infantine state Government has nothing to give us. The power of the executive is cribbed into imbecillity, while the omnipotence of the Legislature is too much taken up with Elocution, to attend much to dry practical arrangement. The Tug of war, I presume, presses hard upon the means of the general Government, nor could they interfere with the militia, without selecting them for the Service of the U.States, and yet from that Government springs our last hope.
        Some of us who are disposed to reflect, and who feel at the Same time, that we have every thing set on a very dangerous Stake, and with us the long military experience of the late Colo. Alexander Parker; are unanimously of opinion that our militia, in their present state, are wholly incompetent, to

our defence. That 2 or 300 men well equipped, well Commanded, and kept on constant Duty, would soon be of more avail in the defence of this district, than the whole body of the militia, in their present Condition. We should think it a most desirable addition to our defence, if the 300 men which now stand selected in these five Counties, at the requisition of the general Government, could be embodied for their protection, and kept on constant duty. It is true that their discipline and Instruction, would proceed much more tardily, as they would be Commanded by persons, taken from the body of our present militia, but if it is any way consistent with the Law, that they should be Commanded or instructed by a regular officer, in the character either of a Lieutt. Colo. or an Adjutant, their Improvement would be greatly accelerated. We are perfectly persuaded, that Barges, with about 30 men & a discreet officer, would far more effectually p[r]event the Elopement of the negroes, than vessels of larger Size & more expensive Equipment. The Flotillas of Gun-boats and Sloops, that have been sent down the Potowmac several times, have answered no good local purpose whatsoever. They serve rather to draw on the Enemy, while they are wholly incompetent to repel them. Their Draft of water hinders them from eluding the Enemies persuit, as plainly happened in the Case of the Asp, Captured at Kinsale on the yeocomico, whereas light Barges could readily go up to Such Stations, as would frustrate the Enemys search, or render their persuit in Boats too dangerous to be attempted. Whatever Species of Force may be assigned to us, our only hopes must rest upon a force always at hand to defend us. From our remote situation, and from the sudden & rapid depredations which we have experienced, and which we shall unquestionably & repeatedly experience, we can have no trust in aid from distant parts of the state. The mischief will always be done, before remote bodies of militia can even be put in motion. During the long visit of four weeks in July, altho early & repeated representations were made to our state executive, we received no aid till a few days before the Enemy departed. A Colo. Mc.Dowal, who commanded the auxliary Force, took a very ominous leave of us, by frankly telling some of our officers, he had met so many obstacles to his march in the number of streams between us and richmond & the difficulty of passing them, that he should think it a Duty, to represent to the Executive, the Impropriety of sending any aid again from that quarter. And from the intire neglect of us from that time by the Executive, the representation seems to have been approved, and the extermination, perhaps, of this populous & highly taxed district, Considered as trivial, in Comparison of relieving the Panics of Richmond, the dangers of norfolk, and the apprehensions of the hallowed shores of the James, that lye between.
        In order to lay as fair a slate as possible of the situation of this District before you, I shall occupy more of your time, than I should venture to do,

on any lesser occasion. But feeling, in Common with others, the eminent need of additional protection in which we stand, witnessing every day, the growing dejection & discontent produced by a long privation of aid, I thought this representation due to my unvaried attachment to my Country, and to the great Confidence, respect, and Esteem, with which I am, Dear Sir, most truly yours
        
          Walt: Jones
        
        
          P.S. Novr. 11th. an accident having prevented the Conveyance of this Letter by the last mail, I have to add, that the Enemy left the Potowmac yesterday, that from a Small part of the Coast of westmoreland and Northumberland, it is pretty well ascertained, that upwards of 105 of the most valuable negroes were carried off in one week 30 or 40,000$ abstracted from the property of a few people, & from Some, to their Ruin. One alert well conducted Barge in each of the neighbouring Rivers of St. marys, yeocomico and Coan, would certainly have arrested nine tenths of those who escaped from virginia & maryland, and from the latter we hear the fugitives were most numerous.
          
            W.J.
          
        
      